Order appealed from reversed upon the facts and in the exercise of discretion and motion denied, without costs. Upon the facts here presented the defendants-respondents before seeking relief from Special Term should have applied to the United States District Court to restrain the prosecution of the action pending therein. We do not pass upon the power of Special Term to act or determine whether it had proper jurisdiction of the nonresident individuals so restrained. In view of the geographical closeness of the two courts, and with due regard to the general rules of comity, a proper exercise of discretion requires that the initial application for injunctive relief should be made to the Federal tribunal. Concur—Botein, P. J., Breitel, Rabin, M. M. Frank and Bastow, JJ.